Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the specification and claims filed 31 May 2022 have been entered. Applicant’s remarks filed 31 May 2022 are acknowledged.
Claims 2, 9, 12-15 and 20-24 are cancelled. Claims 1, 3-8, 10, 11 and 16-19 are pending and under examination to the extent they read on the elected species:
A) wherein the bone gap defect is a non-union fracture;
B-c) wherein the second bone-enhancing therapeutic is a RANKL antibody;
C-a) wherein the anti-sclerostin antibody binds to SEQ ID NO: 2;
D) wherein the anti-sclerostin antibody cross-blocks the binding of, and/or is cross-blocked from binding to sclerostin by, Ab-13; and
E) wherein the anti-sclerostin antibody comprises a CDR-H1, a CDR-H2, and a CDR-H3 set forth in SEQ ID NOs: 284-286, respectively, and a CDR-L1, a CDR-L2, and a CDR-L3 set forth in SEQ ID NOs: 296-298, respectively (the CDRs of Ab-13).
Claims 1, 3-8, 10, 11, 16, 18 and 19 read on the elected species.

Specification
The objection to the specification for not including updated status of the related applications is withdrawn in response to Applicant’s amendment of the specification.

Claim Objections/Rejections Withdrawn
The objections to claims 1 and 18 for informalities are withdrawn in response to Applicant’s amendment of the claims.  
The rejection of claims 7, 8, 10, 11, 16, 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending from cancelled claim(s), is withdrawn in response to Applicant’s amendment of the claims.
 
Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10, 11, 16, 18 and 19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for reasons set forth in the previous Office Action (p. 4-8) and the following.
Applicant argues that the instant application sufficiently describes the full scope of the subject matter of the instant claims and satisfies the written description requirement. Applicant refers to Example 7 of the presentation entitled “Antibodies and Written Description Requirement of 35 U.S.C. 112(a)” given at the USPTO Biotech/Chemical Partnership (BCP) Meeting on September 17, 2020 (hereinafter referenced as “the presentation”) and argues that similar to the fact pattern of Example 7 in the presentation, as of the effective filing date of the application, a genus of antibodies that inhibits the activity of sclerostin was known in the art; for example, U.S. Patent No. 7,592,429 describes 28 anti-sclerostin antibodies (e.g., Ab-A, Ab-B, Ab-C, Ab-D, Ab-1, Ab-2, Ab-3, Ab-4, Ab-5, Ab-6, Ab-7, Ab-8, Ab-9, Ab-10, Ab-11, Ab-12, Ab-13, Ab-14, Ab-15, Ab-16, Ab-17, Ab-18, Ab-19, Ab-20, Ab-21, Ab-22, Ab-23, and Ab-24) that neutralize sclerostin activity. Applicant also argues that with respect to claim 19, the ‘429 patent and the instant application describe at least eight antibodies (e.g., Ab-C, Ab-D, Ab-2, Ab-3, Ab-11, Ab-13, Ab-14, Ab-16, Ab-17, Ab-18, Ab-21, and Ab-22) that cross-block binding of the antibody recited in claim 19 to sclerostin or are cross-blocked from binding to sclerostin by the antibody. Applicant further argues that similar to Example 7 of the presentation, the data in the instant specification (e.g., Example 2) provides strong evidence for the general applicability of anti-sclerostin antibodies (e.g., the antibodies described in the ‘429 patent and the instant application) to treat a bone gap defect in a subject, thus the inventors had possession of the full scope of the claimed subject matter. 
 Applicant’s arguments have been fully considered but have not been found to be persuasive. 
The instant claims encompass the use of a genus of anti-sclerostin antibodies to treat a bone gap defect of at least 0.5 cm between two segments of bone, wherein the anti-sclerostin antibodies demonstrate a binding affinity for sclerostin of SEQ ID NO: 1 of less than or equal to 1 x 10-7 M. Depending claims further recite the binding characteristics of the antibody, e.g., the anti-sclerostin antibody binds to the sequences of at least SEQ ID NO: 2 (claim 16), and the anti-sclerostin antibody cross-blocks the binding of, or is cross-blocked from the binding by, one of the antibodies listed in claim 18. The specification, however, fails to provide adequate written description and evidence of possession of the genus of antibodies because one of ordinary skill in the art cannot envision the detailed structures of the antibodies that demonstrate a binding affinity for sclerostin of SEQ ID NO: 1 of less than or equal to 1 x 10-7 M, and the antibodies that bind to the sequences of at least SEQ ID NO: 2, and cross-blocks the binding of, or is cross-blocked from the binding by, one of the antibodies listed in claim 18 or the antibody recited in claim 19.
Further, the instant application is not analogous to Example 7 of the presentation. In Example 7 of the presentation, the antibody is defined by binding to protein X and inhibiting its activity. These two characteristics, i.e., binding to a targeted protein and neutralizing its activity, are generally shared by most antibodies for the targeted protein. In other words, it is generally expected that any antibody that binds to a targeted protein would exhibit neutralizing activity of the targeted protein. The instant claims, however, require that the antibodies demonstrate a binding affinity for sclerostin of SEQ ID NO: 1 of less than or equal to 1 x 10-7 M, and cross-blocks the binding of, or is cross-blocked from the binding by, one of the antibodies listed in claims 18 and 19. Not all antibodies that bind to sclerostin exhibit these characteristics, and the skilled artisan cannot envision the structures of these antibodies.
Applicant argues that as of the effective filing date of the application, a genus of antibodies that inhibits the activity of sclerostin was known in the art; for example, U.S. Patent No. 7,592,429 describes 28 anti-sclerostin antibodies. The Examiner acknowledges that the instant application sufficiently describes the anti-sclerostin antibodies comprising the three CDRs of the heavy chain variable region and the three CDRs of the light chain variable region from an antibody selected from the group consisting of Ab-A, Ab-B, Ab-C, Ab-D, Ab-1, Ab-2, Ab-3, Ab-4, Ab-5, Ab-6, Ab-7, Ab-8, Ab-9, Ab-10, Ab-11, Ab-12, Ab-13, Ab-14, Ab-15, Ab-16, Ab-17, Ab-18, Ab-19, Ab-20, Ab-21, Ab-22, Ab-23 and Ab-24 (the 28 anti-sclerostin antibodies described in the ‘429 patent). However, these antibodies do not provide a representative number of species for the genus, which includes antibodies that demonstrate a binding affinity for sclerostin of SEQ ID NO: 1 of less than or equal to 1 x 10-7 M, and that binds to the sequences of at least SEQ ID NO: 2, and cross-blocks the binding of, or is cross-blocked from the binding by, one of the antibodies listed in claims 18 and 19. Regarding the antibody that cross-blocks the binding of, or is cross-blocked from the binding by, one of the antibodies listed in claims 18 and 19, it is well-known in the art that for any single epitope, there could be numerous antibodies that have distinct antigen-binding site structures. Further, the structures and properties of these antibodies are unpredictable. Lloyd et al. (2009) (cited in the last Office Action) teaches that on average, about 120 different antibodies in a library can bind to a given antigen. Also, Goel et al. (2004) (cited in the last Office Action) made three antibodies that bind to the same 12-mer but have very different CDRs. Even up to date, the state of art still lacks the knowledge of predicting the structures of antibodies that bind to a given epitope, let alone those exhibiting a particular property or activity. Given the highly diverse nature of antibodies, particularly in the CDRs, one cannot envision the structure of an antibody by knowing its binding characteristics.
Applicant argues that the data in Example 2 of the instant specification provides strong evidence for the general applicability of anti-sclerostin antibodies to treat a bone gap defect in a subject. Even if the 28 anti-sclerostin antibodies described in the ‘429 patent may be useful in the claimed method, there is no evidence that the broad genus of antibodies encompassed by the present claims can be used. The specification fails to teach the structures or a reasonable correlation of structure and function for the claimed antibodies. The skilled artisan would not recognize that Applicant was in possession of the genus of the antibodies as claimed at the time the application was filed.
Therefore, only the anti-sclerostin antibodies comprising the three CDRs of the heavy chain variable region and the three CDRs of the light chain variable region from an antibody selected from the group consisting of Ab-A, Ab-B, Ab-C, Ab-D, Ab-1, Ab-2, Ab-3, Ab-4, Ab-5, Ab-6, Ab-7, Ab-8, Ab-9, Ab-10, Ab-11, Ab-12, Ab-13, Ab-14, Ab-15, Ab-16, Ab-17, Ab-18, Ab-19, Ab-20, Ab-21, Ab-22, Ab-23 and Ab-24 are described in the disclosure. The instant application does not meet the written description requirement for the full scope of the claimed anti-sclerostin antibodies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 16, 18 and 19 remain rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Paszty et al. (WO 2006/119107 A2, Int’l. Pub. Date: Nov. 9, 2006), in view of Mehta et al. (Arch. Orthop. Trauma Surg., January 2011 (published online: July 2010), Vol. 131:121-129), and further in view of Padhi et al. (US 2009/0074763 A1, Pub. Date: Mar. 19, 2009).
Ground of Rejection
Paszty teaches the use of an anti-sclerostin antibody for improving the outcome in a mammal undergoing an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, wherein the antibody may be administered before, during and/or after the procedure, graft, surgery, or repair (p. 126, lines 23-27; also see claims 63-65). Paszty teaches that the dose administered may range from 0.01 mg/kg to 100 mg/kg of body weight (p. 124, lines 30). Paszty teaches that the pharmaceutical composition may be administered subcutaneously (p. 121, lines 29-33). Paszty teaches that the antibodies useful in the method include, e.g., Ab-A, Ab-B, Ab-4, Ab-5, Ab-13, etc. (see claims). Ab-13 comprises a CDR-H1, a CDR-H2, and a CDR-H3 set forth in SEQ ID NOs: 284-286, respectively, and a CDR-L1, a CDR-L2, and a CDR-L3 set forth in SEQ ID NOs: 296-298, respectively. Paszty teaches that the antibodies have a binding affinity for human sclerostin of less than or equal to 1 x 10-7 M (p. 26, lines 2-4).
Paszty teaches as set forth above. Paszty, however, does not teach treating a bone gap defect having a gap size of at least 0.5 cm (claim 1), nor teaches wherein the anti-sclerostin antibody is administered over a treatment period lasting at least 28 weeks, and the anti-sclerostin antibody is administered, once a week for the duration of the treatment period, in an amount of 30 mg/kg per week (claims 1, 7 and 8).
Mehta teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect. 
Padhi further teaches administration of an anti-sclerostin antibody to patients suffering from severe osteoporosis and having one or more fragility fractures, thereby reducing bone resorption, increasing bone formation, and increasing bone mineral density (BMD) in the patients (para. [0005] [0007] [0008] [0029]). Padhi teaches using the same anti-sclerostin antibodies as disclosed in Paszty, for example, Ab-A, Ab-B, Ab-4, Ab-5, Ab-13, etc. (see claims). Padhi teaches that the anti-sclerostin antibody is administered, e.g., through subcutaneous injection, at a dose range from about 0.5 mg/kg to about 20 mg/kg (para. [0039] [0040]). Padhi teaches that the anti-sclerostin antibody can be administered periodically over a time period of one year or less, and in this regard, the anti-sclerostin antibody can be administered to the patients once a week (para. [0041]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat a non-union bone defect, e.g., a 5-mm segmental bone gap, by administering an anti-sclerostin antibody as taught by Paszty and using the dosing and administration regimens as taught by Padhi. One of ordinary skill in the art would have been motivated to do so, because Paszty teaches a method for improving the outcome in a mammal undergoing an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, comprising administering to the mammal an anti-sclerostin antibody, Mehta further teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect, and Padhi furthermore teaches the dosing and administration regimens of the same anti-sclerostin antibodies for patients having severe osteoporosis and one or more fragility fractures to reduce bone resorption, increase bone formation, and increase bone mineral density (BMD) in the patients. Therefore, the combined teachings provide a reasonable expectation of success in treating and repairing the bone gap defects.
Regarding claim 7, while the prior art does not expressly teach that the anti-sclerostin antibody is administered in an amount of 30 mg/kg per week, given that the level of skill in this art is very high, and that optimizing parameters such as dosage of a therapeutic agent is routine, modifying the dosage of the anti-sclerostin antibody to the claimed amount of 30 mg/kg per week would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Response to Applicant’s Arguments
Applicant argues that there is nothing in the cited art (when considered alone or combination) that suggests that administration of the anti-sclerostin antibody would successfully bridge the gap of a non-union bone defect of at least 0.5 cm, and that the bone bridging the gap would be more like natural bone. Applicant argues that it was believed in the art that use of anabolic agents, e.g., PTH(1-34) (LY333334) over extended periods of time results in increased cortical bone porosity (citing Hirano et al.); in contrast, as illustrated in Figure 4 and described in Example 2 of the instant application, administration of anti-sclerostin antibody for at least 28 weeks not only bridged a gap defect in vivo, but bridged the gap with bone that did not demonstrate substantially increased cortical porosity, thus mimicking natural bone. Applicant argues that the ability to administer an anti-sclerostin antibody (an anabolic agent) for at least 28 weeks and generate sufficient new bone to fully bridge a gap defect (in the absence of a bone graft, bone scaffold, prosthesis or a metal stabilizer) and also having minimal cortical porosity, was surprising and unexpected.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
As set forth above, the cited prior art renders obvious of the claimed invention. One of ordinary skill in the art would have been motivated to treat a non-union bone defect, e.g., a 5-mm segmental bone gap, by administering an anti-sclerostin antibody encompassed in the present claims, because Paszty teaches a method for improving the outcome in a mammal undergoing bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, comprising administering to the mammal an anti-sclerostin antibody, Mehta further teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect, and Padhi furthermore teaches the dosing and administration regimens of the same anti-sclerostin antibodies for patients having severe osteoporosis and one or more fragility fractures to reduce bone resorption, increase bone formation, and increase bone mineral density (BMD) in the patients. Therefore, the combined teachings provide a reasonable expectation of success in treating and repairing the bone gap defects.
With respect to Applicant’s arguments that Hirano et al. teaches that use of anabolic agents, e.g., PTH(1-34) (LY333334), over extended periods of time results in increased cortical bone porosity, however, the teachings of Hirano et al. would motivate the skilled artisan to use other anabolic agents, such as an anti-sclerostin antibody taught by Paszty, to treat a bone defect and to increase bone formation and bone density, because Paszty teaches that an anti-sclerostin antibody can improve the outcome in a mammal undergoing bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, and Paszty teaches that the anti-sclerostin antibody can increase at least one of bone formation, bone mineral density, bone mineral content, bone mass, bone quality and bone strength in a mammal (p. 3, lines 14-16). By doing so, one of ordinary skill in the art would have reasonable expectation of repairing bone defect without increased bone porosity.   
Regarding the unexpected results shown in Example 2 of the instant application, the specification shows that treatment with an anti-sclerostin monoclonal antibody (Scl-Ab) for a period of 28 weeks increased cortical area and thickness without inducing adverse effects such as increased cortical porosity in the bone of primate subjects. The Scl-Ab used in the Example comprises CDR-H1, H2 and H3 set forth in SER ID NOs: 284-286, and CDR-L1, L2 and L3 set forth in SEQ ID NOs: 296-298. The specification, however, does not show unexpected results commensurate in scope of the claims, which encompass any anti-sclerostin antibody having a binding affinity of less than or equal to 1 x 10-7 M. Therefore, the unexpected results are not sufficient to overcome the rejection.
For the foregoing reasons, the rejection is maintained. 

Claim 6 remains rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Paszty et al. (WO 2006/119107 A2), in view of Mehta et al. and Padhi et al. (US 2009/0074763 A1), and further in view of Kneissel et al. (US 2009/0130113 A1, Pub. Date: May 29, 2009).
Applicant argues that Paszty, Mehta and Padhi do not suggest that the use of an anti-sclerostin antibody would successfully bridge the non-union bone defect or that administration of the anti-sclerostin antibody would result in the generation of high quality bone (i.e., not demonstrating increased cortical porosity) in the bone bridging the gap. Applicant argues that Kniessel does not remedy the deficiencies of Paszty, Mehta and Padhi in this regard; consequently, the combined teachings of Paszty, Mehta, Padhi and Kniessel fail to disclose or suggest the claimed invention.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth above, Paszty, Mehta, and Padhi render obvious of the method recited in claim 1. These references, however, do not teach administering a second bone-enhancing therapeutic selected from the group consisting of parathyroid hormone, a bisphosphonate, a RANKL antibody (the species elected), and a DKK-1 antibody (claim 6). Kniessel cures the deficiencies.
Kneissel teaches adding a bisphosphonate, parathyroid hormone (PTH), a PTH fragment or derivative, a RANKL antibody (such as denosumab), or an anti-DKK1 antibody to an anti-sclerostin antibody treatment regimen to increase mineral content and mineral density of bone in a patient, thereby improving the outcome of an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, nonunion healing, delayed union healing, and facial reconstruction (para. [0258] [0264] [0266]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a RANKL antibody (such as denosumab) into the anti-sclerostin antibody treatment method for a non-union bone defect. One of ordinary skill in the art would have been motivated to do so, because Paszty teaches a method for improving the outcome in a mammal undergoing an orthopedic procedure, bone grafting, bone cosmetic surgery, or bone repair such as fracture healing, non-union healing, delayed union healing, and facial reconstruction, comprising administering to the mammal an anti-sclerostin antibody, Mehta teaches a non-union animal model in which female rats have a 5-mm segmental femoral defect, Padhi further teaches the dosing and administration regimen of the same anti-sclerostin antibodies for patients having one or more fragility fractures, and Kneissel furthermore teaches adding a RANKL antibody (such as denosumab) to an anti-sclerostin antibody treatment regimen to increase mineral content and mineral density of bone and improve treatment outcome. Therefore, the combined teachings provide a reasonable expectation of success in repairing the bone defects.

Double Patenting
Claims 1, 3-8, 10, 11, 16, 18 and 19 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,538,584.
In the response received on 31 May 2022, Applicant requests that the rejection be held in abeyance until there is an indication of allowable subject matter.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 7, 2022